EXHIBIT 10.33

 

FORM OF

MOTOROLA, INC.

RESTRICTED STOCK

UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award (“Award”) is made this          day of 2004
(“Date of Grant”), by Motorola, Inc. (the “Company” or “Motorola”) to Edward J.
Zander (the “Grantee”).

 

WHEREAS, the Grantee is receiving the Award under the Motorola Omnibus Incentive
Plan of 2003, as amended (the “2003 Omnibus Plan”);

 

WHEREAS, the Award is a special grant of Motorola restricted stock units; and

 

WHEREAS, it is a condition to the Grantee receiving the Award that the Grantee
execute and deliver to Motorola an agreement evidencing the terms, conditions
and restrictions applicable to the restricted units.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards restricted
stock units to the Grantee on the following terms and conditions:

 

1. Award of Restricted Stock Units. The Company hereby grants to the Grantee a
total of                  Motorola restricted stock units (the “Units”) subject
to the terms and conditions set forth below.

 

2. Restrictions. The Units are being awarded to the Grantee subject to the
transfer and forfeiture conditions set forth below (the “Restrictions”) which
shall lapse, if at all, as described in Section 3 below. For purposes of this
Award, the term Units includes any additional Units granted to the Grantee with
respect to Units, still subject to the Restrictions.

 

a. The Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if the Grantee violates or attempts to violate these transfer
restrictions.

 

b. Any Units still subject to the Restrictions shall be automatically forfeited
upon the Grantee’s termination of employment with Motorola or a Motorola
Subsidiary for any reason, other than death, Total and Permanent Disability, as
defined in Section 3(a) below, or as otherwise set forth in Section 3(a)(v)
below. For purposes of this Agreement, a “Motorola Subsidiary” is any
corporation or other entity in which a 50 percent or greater interest is held
directly or indirectly by Motorola and which is consolidated for financial
reporting purposes.

 

c. If the Grantee violates the covenants in Section 7 of the Employment
Agreement between the Grantee and the Company, dated as of December 15, 2003
(the “Employment Agreement), or engages, directly or indirectly, in any action
or conduct which

 

1



--------------------------------------------------------------------------------

is in any manner adverse or in any way contrary to the interests of Motorola or
any Motorola Subsidiary, all Units shall be forfeited. This determination shall
be made by the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”).

 

The Company will not be obligated to pay the Grantee any consideration
whatsoever for forfeited Units.

 

3. Lapse of Restrictions.

 

a. The Restrictions applicable to the Units shall lapse, as long as the Units
have not been forfeited as described in Section 2 above, as follows:

 

(i)              (the “Restricted Period”);

 

(ii) Upon a Change in Control of the Company (as defined by the 2003 Omnibus
Plan);

 

(iii) If the Grantee becomes Totally and Permanently Disabled. A “Total and
Permanent Disability” means “Disability” as defined in the Employment Agreement;

 

(iv) If the Grantee dies; or

 

(v) If the Grantee’s employment is terminated by Motorola without “Cause” or by
the Grantee for “Good Reason” (as such terms are defined in the Employment
Agreement), pursuant and subject to the provisions of Section 5(a)(iii) of the
Employment Agreement.

 

b. If during the Restricted Period the Grantee takes a Leave of Absence from
Motorola or a Motorola Subsidiary and the Grantee’s employment from Motorola or
a Motorola Subsidiary is not terminated for any reason (other than death, Total
and Permanent Disability or as set forth in Section 3(a)(v)), the Units will
continue to be subject to this Agreement. If the Restricted Period expires while
the Grantee is on a Leave of Absence the Grantee will be entitled to the Units
even if the Grantee has not returned to active employment. “Leave of Absence”
means a leave of absence from Motorola or a Motorola Subsidiary that is not a
termination of employment, as determined by Motorola.

 

c. To the extent the Restrictions lapse under this Section 3 with respect to the
Units, they will be free of the terms and conditions of this Award.

 

4. Adjustments. If the number of outstanding shares of Common Stock of the
Company is changed as a result of stock dividend, stock split or the like
without additional consideration to the Company, the number of Units subject to
this Award shall be adjusted to correspond to the change in the outstanding
shares of Motorola Common Stock (“Common Stock”).

 

5. Dividend Equivalents. Upon the Company’s payment of a cash dividend with
respect to its Common Stock, the number of Units shall be increased by dividing
the

 

2



--------------------------------------------------------------------------------

amount of dividend the Grantee would have received had the Grantee owned a
number of shares of Common Stock equal to the number of Units then credited to
his or her account by the closing price of the Company’s Common Stock on the
last trading day before the date of the dividend payment, as reported for the
New York Stock Exchange – Composite Transaction in the Wall Street Journal,
Midwest edition. If a dividend is paid in shares of stock of another company or
in other property, the Grantee will be credited with the number of shares of
that company or the amount of property which would have been received had the
Grantee owned a number of shares of Common Stock equal to the number of Units
credited to his or her account. The shares or property so credited will be
subject to the same Restrictions and other terms and conditions applicable to
Units and will be paid out in kind at the time the Restrictions lapse.

 

6. Delivery of Certificates or Equivalent. Within five days following the later
of (x) the lapse of Restrictions applicable to the Units or (y) the first to
occur of (1) termination of employment, or (2) the first date on which the
deductibility of the settlement of the Units is no longer precluded by Section
162(m) of the Internal Revenue Code of 1986, (but in no event later than January
1 of the year following the Grantee’s date of termination of employment), the
Company shall, at its election, either deliver to the Grantee (i) a certificate
representing a number of shares of Common Stock equal to the number of Units
upon which such Restrictions have lapsed, plus, a cash payment equal to the
value of any fractional unit then credited to the Grantee or (ii) establish a
brokerage account for the Grantee and credit to that account the number of
shares of Common Stock of the Company equal to the number of Units upon which
such Restrictions have lapsed.

 

7. Withholding Taxes. The Company is entitled to withhold an amount equal to
Motorola’s required minimum statutory withholdings taxes for the respective tax
jurisdiction attributable to any share of Common Stock or property deliverable
in connection with the Units. The Grantee may satisfy any withholding obligation
in whole or in part by electing to have Motorola retain shares of Common Stock
deliverable in connection with the Units having a Fair Market Value on the date
the Restrictions applicable to the Units lapse equal to the minimum amount
required to be withheld. “Fair Market Value” for this purpose shall be the
closing price for a share of Motorola common stock on the last trading day
before the date the Restrictions applicable to the Units lapse. The official
source for the closing price is the New York Stock Exchange Composite
Transaction as reported in the Wall Street Journal, Midwest edition.

 

8. Voting and Other Rights.

 

a. The Grantee shall have no rights as a stockholder of the Company in respect
of the Units, including the right to vote and to receive dividends and other
distributions, until delivery of certificates representing shares of Common
Stock in satisfaction of the Units.

 

b. The grant of Units does not confer upon the Grantee any right to continue in
the employ of the Company or a Motorola Subsidiary or to interfere with the
right of the Company or a Motorola Subsidiary, to terminate the Grantee’s
employment at any time.

 

9. Funding. No assets or shares of Common Stock shall be segregated or earmarked
by the Company in respect of any Units awarded hereunder. The grant of Units
hereunder shall not constitute a trust and shall be solely for the purpose of
recording an unsecured contractual obligation of the Company.

 

3



--------------------------------------------------------------------------------

10. Notices. Any written notice under this Award shall be deemed given on the
date that is two business days after it is sent by registered or certified mail,
postage prepaid, addressed either to the Grantee at his address set forth below
or to the Attention: Executive Rewards, Motorola, Inc., 1303 East Algonquin Rd,
Schaumburg, IL 60196 (847) 576-5000. Any notice may be sent using any other
means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail or electronic mail) but no such notice shall be
deemed to have been duly given unless and until it is actually received by the
intended recipient. The Grantee and the Company may change the address to which
notices are to be delivered by giving the other party notice in the manner set
forth herein.

 

11. Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
internal law and not the law of conflicts of the State of Illinois.

 

12. Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.

 

13. Actions by the Compensation Committee. The Compensation Committee may
delegate its authority to administer this Agreement. The actions and
determinations of the Compensation Committee or delegate shall be binding upon
the parties.

 

14. Plan Documents. The 2003 Omnibus Plan and the Prospectus for the 2003
Omnibus Plan are available at
http://myhr.mot.com/finances/stock_options/index.jsp or from Executive Rewards,
1303 East Algonquin Road, Schaumburg, IL 60196 (847) 576-5000.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement in duplicate as of
day and year first above written.

 

     

--------------------------------------------------------------------------------

MOTOROLA By:  

/s/ Glenn Gienko

   

--------------------------------------------------------------------------------

   

Glenn Gienko

Its:

  Executive Vice President and Motorola Director of Human Resources

 

The undersigned the Grantee hereby accepts, and agrees to, all terms and
provisions of the foregoing Award. If you do not sign and return this Award you
will not be entitled to the Units.

 

  

--------------------------------------------------------------------------------

Signature

  

--------------------------------------------------------------------------------

Print Name

  

--------------------------------------------------------------------------------

Social Security Number or

Commerce ID Number

  

--------------------------------------------------------------------------------

Address

  

--------------------------------------------------------------------------------

 

5